Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 49-53, 56-59, 61, 63-79 and 81-85 is pending.
Claims 64-79 is withdrawn.
Claims 49-53, 56-59, 61, 63 and 81-85 is examined herewith.
	An Pre-Appeal Brief was conducted and it was decided to withdraw all pending rejections.  However, upon careful consideration a new rejection is made below.

Action Summary
Claims 49-53, 56-59, 61, 63 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and in view of Enrique (EP 2 612 670) both are of record is withdrawn.
Claims 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honkavaara (The effects of increasing doses of MK-467, a peripheral alpha2-adrenergic receptor antagonist, on the cardiopulmonary effects of intravenous dexmedetomidine inconscious dogs, }. vet. Pharmacol. Themp., 2010, 31, 332- 337) and in view of Enrique (EP 2 612 670) both are of record is withdrawn.
Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and Enrique (EP 2 612 670) and in view of Canfran (Comparison of sedation scores and propofol induction doses in dogs after intramuscular administration of dexmedetomidine alone or in combination with methadone, midazolam, or methadone plus midazolam, The Veterinary Journal 210, Jan 2016, pages 56-60 as applied to claims 49-53, 56-59, 61, 63, 82-83 and 85  above, and further in view of Girard (The sedative effect of low-dose medetomidine and butorphanol alone and in combination intravenously in dogs, Veterinary Anaesthesia and Analgesia, Vol 37, Issue 1, Jan 2010, pages 1-6, abstract only) is withdrawn.


Response to Arguments
Arguments regards to Rolfe, Enrique, Canfran and Girard are moot since these are not recited and the newly presented rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 49-53, 56-59, 61, 63 and 81-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the claim is drawn to a syringe with a dose based on body weight and the ordinary measurement of a syringe as evidence by The Withdrawal project (Using Syringes | The Withdrawal Project (theinnercompass.org)) teaches that “depending on the capacity of a syringe, its primary measurement-line markings may be in milliliters (e.g. 1mL, 2mL, 5mL, etc.) or fractions of a milliliter (e.g. 0.1mL, 0.2mL, 0.5mL, etc.)”,  which is based on volume such as "ml", the recitation of ug/kg or pg/kg renders the claim unclear.  Furthermore, a composition ordinarily requires and excipients or diluent or carrier, which is not required by the claims.  This is lack of essential elements.

Claims 49-53, 56-59, 61, 63 and 81-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: excipients/carrier/diluent which are not required by the claims. 




Claim 82 is recites the limitation " a2-adrenoceptor agonist is medetomidine ", which is dependent upon claim 49.  Claim 49 does not recite a2-adrenoceptor agonist.  There is insufficient antecedent basis for this limitation in the claim.
	

Conclusion
Claims 49-53, 56-59, 61, 63 and 81-85 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627